                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 CARTER VINCENT ANDERSON                                            CIVIL ACTION
 VERSUS                                                             NO. 18‐7977
 DARREL VANNOY, WARDEN                                              SECTION: AI@ (5)



                                        ORDER

      The Court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the objection by plaintiff,

Carter Vincent Anderson, which is hereby OVERRULED, approves the Magistrate Judge’s

Findings and Recommendation and adopts it as its opinion in this matter. Accordingly,

      IT IS ORDERED that the petition of Carter Vincent Anderson for issuance of a writ of

habeas corpus under 28 U.S.C. ' 2254, is hereby DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 10th day of May, 2019.




                                                      LANCE M. AFRICK
                                                UNITED STATES DISTRICT JUDGE
